THE THIRTEENTH COURT OF APPEALS

                                   13-20-00375-CV


 Certain Underwriters at Lloyd's of London Subscribing to Policy No. NAJL05000016-
                                         H87
                                          v.
                              Mayse & Associates, Inc.


                                   On Appeal from the
                     343rd District Court of Aransas County, Texas
                        Trial Court Cause No. A-19-0236-CV-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 25, 2021